Exhibit FORWARD AIR CORPORATION REPORTS FIRST QUARTER 2010 RESULTS GREENEVILLE, Tenn.—(BUSINESS WIRE) – April 21, 2010—Forward Air Corporation (NASDAQ:FWRD) today reported results for the quarter ended March 31, 2010. Operating revenue for the quarter ended March 31, 2010 increased 10.8% to $107.0 million from $96.6 million for the first quarter of 2009.Income from operations was $6.1 million, compared with a $5.0 million loss from operations for the same quarter of 2009.As a percent of operating revenue, income from operations increased to 5.7%.Net income during the period increased by $6.5 million to $3.4 million from a $3.1 million net loss for the first quarter of 2009.Net income per diluted share for the first quarter of 2010 was $0.12 compared with a $0.11 net loss per share in the same quarter of 2009. The first quarter of 2009 included a $7.2 million non-cash, pre-tax impairment charge.Excluding the $7.2 million non-cash, pre-tax impairment charge from the results of operations for the first quarter of 2009, income from operations for the first quarter of 2010 increased $4.0 million from $2.1 million for the first quarter of 2009, and net income for the first quarter of 2010 increased $2.2 million from $1.2 million for the first quarter of 2009.
